85 F.3d 615
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvin Lewis ANDERSON, Plaintiff--Appellant,v.The Honorable Thomas E. FOSTER;  Nationsbank;  CynthiaAnderson, Defendants--Appellees.
No. 95-7763.
United States Court of Appeals, Fourth Circuit.
Submitted April 15, 1996.Decided April 29, 1996.

Appeal from the United States District Court for the District of South Carolina, at Charleston.   David C. Norton, District Judge.  (CA-95-2932-2-18-AJ).
Alvin Lewis Anderson, Appellant Pro Se.
D.S.C.
AFFIRMED.
Before ERVIN and MOTZ, Circuit Judges, and CHAPMAN,* Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Although Appellant filed objections to the magistrate judge's report, those objections do not challenge the magistrate judge's conclusion that Defendant Foster was entitled to immunity and the remaining Defendants were not state actors.   Consequently, the district court's failure to review Appellant's objections was harmless error, and it properly adopted the magistrate judge's recommendation.   See generally Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir.1982) (failure to file specific objections to particular conclusions in magistrate judge's report, after warning of consequences of failure to object waives further review).   Accordingly, we affirm the dismissal of Appellant's action.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Senior Judge Chapman did not participate in consideration of this case.   The opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)